Exhibit 10.3
 
TAX RECEIVABLE AGREEMENT
among
FXCM INC.
and
THE PERSONS NAMED HEREIN
DATED AS OF December 1, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I DEFINITIONS
    1    
Section 1.1 Definitions
    1    
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
    8    
Section 2.1 Exchange Basis Adjustments
    8  
Section 2.2 Tax Benefit Schedule
    9  
Section 2.3 Procedures, Amendments
    9    
ARTICLE III TAX BENEFIT PAYMENTS
    10    
Section 3.1 Payments
    10  
Section 3.2 No Duplicative Payments
    11  
Section 3.3 Pro Rata Payments; Coordination of Benefits
    11    
ARTICLE IV TERMINATION
    12    
Section 4.1 Early Termination and Breach of Agreement
    12  
Section 4.2 Early Termination Notice
    13  
Section 4.3 Payment upon Early Termination
    13    
ARTICLE V SUBORDINATION AND LATE PAYMENTS
    13    
Section 5.1 Subordination
    13  
Section 5.2 Late Payments by the Corporate Taxpayer
    14    
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
    14    
Section 6.1 Participation in the Corporate Taxpayer’s and Holdings’ Tax Matters
    14  
Section 6.2 Consistency
    14  
Section 6.3 Cooperation
    14    
ARTICLE VII MISCELLANEOUS
    15    
Section 7.1 Notices
    15  
Section 7.2 Counterparts
    15  
Section 7.3 Entire Agreement; No Third Party Beneficiaries
    16  
Section 7.4 Governing Law
    16  
Section 7.5 Severability
    16  
Section 7.6 Successors; Assignment; Amendments; Waivers
    16  
Section 7.7 Titles and Subtitles
    17  
Section 7.8 Resolution of Disputes
    17  
Section 7.9 Reconciliation
    18  
Section 7.10 Withholding
    18  

i



--------------------------------------------------------------------------------



 



                Page  
Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets
    19  
Section 7.12 Confidentiality
    19  
Section 7.13 Change in Law
    20  
Section 7.14 LLC Agreement
    20  
Section 7.15 Independent Nature of TRA Parties’ Rights and Obligations
    20  
Section 7.16 Headings
    20  

ii



--------------------------------------------------------------------------------



 



TAX RECEIVABLE AGREEMENT
          This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of
December 1, 2010, is hereby entered into by and among FXCM Inc., a Delaware
corporation (the “Corporate Taxpayer”) and each of the other persons from time
to time a party hereto (the “TRA Parties”) and each of the successors and
assigns thereto.
RECITALS
          WHEREAS, the TRA Parties hold limited liability company interests (the
“Units”) in FXCM Holdings, LLC, a Delaware limited liability company
(“Holdings”), which is classified as a partnership for United States federal
income tax purposes;
          WHEREAS, the Corporate Taxpayer holds and will hold, directly and/or
indirectly, Units;
          WHEREAS, the Units that are held by the TRA Parties (as defined below)
may be exchanged for cash or Class A common stock (the “Class A Shares”) of the
Corporate Taxpayer, subject to the provisions of the Exchange Agreement (as
defined below);
          WHEREAS, Holdings and each of its direct and indirect subsidiaries
treated as a partnership for United States federal income tax purposes currently
have and will have in effect an election under Section 754 of the United States
Internal Revenue Code of 1986, as amended (the “Code”), for each Taxable Year
(as defined below) in which a taxable acquisition of Units by the Corporate
Taxpayer from the TRA Parties for cash or Class A Shares (an “Exchange”) occurs;
          WHEREAS, the parties to this Agreement desire to make certain
arrangements with respect to the effect of the Exchange Basis Adjustments and
Imputed Interest on the liability for Taxes (each as defined below) of the
Corporate Taxpayer;
          NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.

1



--------------------------------------------------------------------------------



 



          “Agreed Rate” means LIBOR plus 100 basis points.
          “Agreement” is defined in the Recitals of this Agreement.
          “Amended Schedule” is defined in Section 2.3(b) of this Agreement.
          A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.
          “Board” means the Board of Directors of the Corporate Taxpayer.
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
          “Change in Tax Law” is defined in Section 7.13 of this Agreement.
          “Change of Control” means the occurrence of any of the following
events:

  (i)   any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto (excluding (a) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Corporate Taxpayer in substantially the same proportions as their
ownership of stock of the Corporate Taxpayer or (b) Dror Niv, any “group” for
purposes of Section 13(d) of the Securities Act of 1934 or any successor
provisions thereto that includes Dror Niv or any Person more than 50% of the
combined voting power of the then outstanding voting securities of which are
owned by Dror Niv or any such “group”) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporate Taxpayer representing
more than 50% of the combined voting power of the Corporate Taxpayer’s then
outstanding voting securities; or

  (ii)   the following individuals cease for any reason to constitute a majority
of the number of directors of the Corporate Taxpayer then serving: individuals
who, on the IPO Date, constitute the Board and any new director whose
appointment or election by the Board or nomination for election by the Corporate
Taxpayer’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the IPO Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or

2



--------------------------------------------------------------------------------



 



  (iii)   there is consummated a merger or consolidation of the Corporate
Taxpayer with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

  (iv)   the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions.
          “Class A Shares” is defined in the Recitals of this Agreement.
          “Code” is defined in the Recitals of this Agreement.
          “Consolidated Group” means any group of corporations filing
consolidated, combined or unitary tax returns of which the Corporate Taxpayer is
a member.
          “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
          “Corporate Taxpayer” is defined in the Recitals of this Agreement.

3



--------------------------------------------------------------------------------



 



          “Corporate Taxpayer Return” means the federal and/or state and/or
local Tax Return, as applicable, of the Corporate Taxpayer or any Consolidated
Group filed with respect to Taxes of any Taxable Year.
          “Cumulative Net Realized Tax Benefit” in respect of a TRA Party for a
Taxable Year means the cumulative amount of Realized Tax Benefits in respect of
such TRA Party for all Taxable Years of the Corporate Taxpayer, up to and
including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments in respect of such TRA Party for the same period. The Realized Tax
Benefit and Realized Tax Detriment in respect of each TRA Party for each Taxable
Year shall be determined based on the most recent Tax Benefit Schedule or
Amended Schedule in respect of such TRA Party, if any, in existence at the time
of such determination.
          “Default Rate” means LIBOR plus 500 basis points.
          “Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, foreign or local tax
law, as applicable, or any other event (including the execution of IRS Form
870-AD) that finally and conclusively establishes the amount of any liability
for Tax.
          “Dispute” has the meaning set forth in Section 7.8(a) of this
Agreement.
          “Early Termination Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.
          “Early Termination Effective Date” is defined in Section 4.2 of this
Agreement.
          “Early Termination Notice” is defined in Section 4.2 of this
Agreement.
          “Early Termination Schedule” is defined in Section 4.2 of this
Agreement.
          “Early Termination Payment” is defined in Section 4.3(b) of this
Agreement.
          “Early Termination Rate” means LIBOR plus 100 basis points.
          “Exchange” is defined in the Recitals of this Agreement.
          “Exchange Agreement” means the Exchange Agreement among the Corporate
Taxpayer, Holdings and the TRA Parties dated as of the date hereof.
          “Exchange Basis Adjustment” in respect of a TRA Party means the
adjustment to the tax basis of an Exchange Reference Asset in respect of such
TRA Party under Sections 732, 734(b) and 1012 of the Code (in situations where,
as a result of one or more Exchanges by such Exchange TRA Party, Holdings
becomes an entity that is disregarded as separate from its owner for tax
purposes) or under Sections 734(b), 743(b) and 754 of the Code (in situations
where, following an Exchange by such TRA Party, Holdings remains in existence as
an entity for U.S. federal income tax purposes) and, in each case, comparable
sections of state and local tax laws, as a result of an Exchange by such TRA
Party and the payments made by the Corporate

4



--------------------------------------------------------------------------------



 



Taxpayer in respect of such TRA Party pursuant to this Agreement. For the
avoidance of doubt, the amount of any Exchange Basis Adjustment resulting from
an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.
          “Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.
          “Exchange Date” means the date of any Exchange.
          “Exchange Reference Asset” in respect of a TRA Party means an asset
that is held by Holdings, or by any of its direct or indirect subsidiaries
treated as a partnership or disregarded entity for purposes of the applicable
Tax, at the time of an Exchange by such TRA Party. An Exchange Reference Asset
also includes any asset that is “substituted basis property” under Section
7701(a)(42) of the Code with respect to an Exchange Reference Asset.
          “Expert” is defined in Section 7.9 of this Agreement.
          “Hypothetical Tax Liability” in respect of a TRA Party means, with
respect to any Taxable Year, the liability for Taxes of, without duplication,
(i) any Consolidated Group and the Corporate Taxpayer and (ii) Holdings, but
only with respect to the Corporate Taxpayer’s and any other Consolidated Group
members’ proportionate share of the Taxes imposed on Holdings, in each case
using the same methods, elections, conventions and similar practices used on the
relevant Corporate Taxpayer Return, but (i) using the Non-Stepped Up Tax Basis
in respect of such TRA Party (as reflected on the applicable Exchange Basis
Schedule including amendments thereto for the Taxable Year) and (ii) excluding
any deduction attributable to Imputed Interest in respect of such TRA Party for
the Taxable Year. For the avoidance of doubt, Hypothetical Tax Liability shall
be determined without taking into account the carryover or carryback of any Tax
item (or portions thereof) that is attributable to the Exchange Basis Adjustment
or Imputed Interest, as applicable.
          “Imputed Interest” in respect of a TRA Party shall mean any interest
imputed under Section 1272, 1274 or 483 or other provision of the Code and any
similar provision of state and local tax law with respect to the Corporate
Taxpayer’s payment obligations in respect of such TRA Party under this
Agreement.
          “IPO” means the initial public offering of Class A Shares by the
Corporate Taxpayer.
          “IPO Date” means the date of the IPO.
          “IRS” means the United States Internal Revenue Service.
          “LIBOR” means during any period, an interest rate per annum equal to
the one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

5



--------------------------------------------------------------------------------



 



          “LLC Agreement” means, with respect to Holdings, the Third Amended and
Restated Limited Liability Company Agreement of Holdings, dated on or about the
date hereof, as amended from time to time.
          “Market Value” shall mean the closing price of the Class A Shares on
the applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.
          “Material Objection Notice” has the meaning set forth in Section 4.2
of this Agreement.
          “Non-Stepped Up Tax Basis” in respect of any TRA Party means, with
respect to any Exchange Reference Asset in respect of such TRA Party at any
time, the Tax basis that such asset would have had at such time if no Exchange
Basis Adjustments in respect of such TRA Party had been made.
          “Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.
          “Payment Date” means any date on which a payment is required to be
made pursuant to this Agreement.
          “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.
          “Pre-Exchange Transfer” means any transfer (including upon the death
of a Member) or distribution in respect of one or more Units (i) that occurs
prior to an Exchange of such Units, and (ii) to which Section 743(b) of the Code
applies.
          “Realized Tax Benefit” in respect of a TRA Party means, for a Taxable
Year, the excess, if any, of the Hypothetical Tax Liability in respect of such
TRA Party over the actual liability for Taxes of, without duplication, (i) any
Consolidated Group and the Corporate Taxpayer and (ii) Holdings, but only with
respect to the Corporate Taxpayer’s and any other Consolidated Group members’
proportionate share of the Taxes imposed on Holdings. If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination.
          “Realized Tax Detriment” in respect of a TRA Party means, for a
Taxable Year, the excess, if any, of the actual liability for Taxes of, without
duplication, (i) any Consolidated

6



--------------------------------------------------------------------------------



 



Group and the Corporate Taxpayer and (ii) Holdings, but only with respect to the
Corporate Taxpayer’s and any other Consolidated Group members’ proportionate
share of the Taxes imposed on Holdings, over the Hypothetical Tax Liability in
respect of such TRA Party for such Taxable Year. If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.
          “Reconciliation Dispute” has the meaning set forth in Section 7.9 of
this Agreement.
          “Reconciliation Procedures” has the meaning set forth in
Section 2.3(a) of this Agreement.
          “Schedule” means any of the following: (i) an Exchange Basis Schedule,
(ii) a Tax Benefit Schedule, or (iii) the Early Termination Schedule.
          “Senior Obligations” is defined in Section 5.1 of this Agreement.
          “Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
          “Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
          “Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.
          “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to Taxes (including any attached
schedules), including, without limitation, any information return, claim for
refund, amended return and declaration of estimated Tax.
          “Taxable Year” means a taxable year of the Corporate Taxpayer as
defined in Section 441(b) of the Code or comparable section of state or local
tax law, as applicable (and, therefore, for the avoidance of doubt, may include
a period of less than 12 months for which a Tax Return is made), ending on or
after the IPO Date.
          “Taxes” means any and all United States federal, state, local and
foreign taxes, assessments or similar charges that are based on or measured with
respect to net income or profits, and any interest related to such Tax.
          “Taxing Authority” shall mean any domestic, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

7



--------------------------------------------------------------------------------



 



          “Treasury Regulations” means the final, temporary and proposed
regulations under the Code promulgated from time to time (including
corresponding provisions and succeeding provisions) as in effect for the
relevant taxable period.
          “Units” is defined in the Recitals of this Agreement.
          “Valuation Assumptions” in respect of a TRA Party shall mean, as of an
Early Termination Date, the assumptions that: (1) in each Taxable Year ending on
or after such Early Termination Date, each Consolidated Group and the Corporate
Taxpayer will have taxable income sufficient to fully utilize the deductions
arising from the Exchange Basis Adjustments and the Imputed Interest in respect
of such TRA Party during such Taxable Year or future Taxable Years (including,
as applicable and for the avoidance of doubt, Exchange Basis Adjustments and
Imputed Interest that would result from future Tax Benefit Payments that would
be paid in accordance with the Valuation Assumptions) in which such deductions
would become available; (2) the United States federal income tax rates and state
and local income tax rates that will be in effect for each such Taxable Year
will be those specified for each such Taxable Year by the Code and other law as
in effect on the Early Termination Date; (3) any loss carryovers generated by
any Exchange Basis Adjustments or Imputed Interest in respect of such TRA Party
and available as of the date of the Early Termination Schedule will be utilized
by the Corporate Taxpayer on a pro rata basis from the date of the Early
Termination Schedule through the scheduled expiration date of such loss
carryovers; (4) any non-amortizable assets will be disposed of (A) with respect
to short-term investments, after 12 months and (B) with respect to all other
non-amortizable assets, on the fifteenth anniversary of the relevant Exchange
Basis Adjustment, provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the earlier of (i) the
time of sale of the relevant asset or (ii) as generally provided in this
Valuation Assumption (4); and (5) if, at the Early Termination Date, there are
Units held by such TRA Party that have not been Exchanged, then each such Unit
shall be deemed to be Exchanged for the Market Value of the Class A Shares and
the amount of cash that would be transferred if the Exchange occurred on the
Early Termination Date.
ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
          Section 2.1 Exchange Basis Adjustments. Within 120 calendar days after
the filing of the United States federal income tax return of the Corporate
Taxpayer or the United States federal Consolidated Group, as the case may be,
for each Taxable Year in which any Exchange has been effected by any TRA Party,
the Corporate Taxpayer shall deliver to the TRA Party a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement (i) the Non-Stepped Up Tax Basis in
respect of such TRA Party of the Exchange Reference Assets in respect of such
TRA Party as of each applicable Exchange Date, (ii) the Exchange Basis
Adjustment in respect of such TRA Party with respect to the Exchange Reference
Assets in respect of such TRA Party as a result of the Exchanges effected in
such Taxable Year by such TRA Party, calculated in the aggregate, (iii) the
period (or periods) over which the Exchange Reference Assets in respect of such
TRA Party

8



--------------------------------------------------------------------------------



 



are amortizable and/or depreciable and (iv) the period (or periods) over which
each Exchange Basis Adjustment in respect of such TRA Party is amortizable
and/or depreciable.
          Section 2.2 Tax Benefit Schedule.
          (a) Tax Benefit Schedule. In respect of each TRA Party, within 120
calendar days after the filing of the United States federal income tax return of
the Corporate Taxpayer or the United States federal Consolidated Group, as the
case may be, for any Taxable Year in which there is a Realized Tax Benefit or
Realized Tax Detriment in respect of such TRA Party, the Corporate Taxpayer
shall provide to such TRA Party a schedule showing, in reasonable detail the
calculation of the Realized Tax Benefit or Realized Tax Detriment in respect of
such TRA Party for such Taxable Year (a “Tax Benefit Schedule”). Each Tax
Benefit Schedule will become final as provided in Section 2.3(a) and may be
amended as provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).
          (b) Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Realized Tax Detriment in respect of each TRA Party for each Taxable
Year is intended to measure the decrease or increase in the actual liability for
Taxes of, without duplication, each of the Consolidated Group and the Corporate
Taxpayer, as the case may be, for such Taxable Year attributable to the Exchange
Basis Adjustments and Imputed Interest, as applicable, determined using a “with
and without” methodology. For the avoidance of doubt, the actual liability for
Taxes will take into account the deduction of the portion of the Tax Benefit
Payment that must be accounted for as interest under the Code based upon the
characterization of Tax Benefit Payments as additional consideration payable by
the Corporate Taxpayer for the Units acquired in an Exchange or for the Units or
other assets acquired in connection with the IPO Transactions, as the case may
be. Carryovers or carrybacks of any Tax item attributable to the Exchange Basis
Adjustments and Imputed Interest, as applicable, shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income and franchise tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to the Exchange Basis Adjustments or Imputed Interest, as
applicable, and another portion that is not, such portions shall be considered
to be used in accordance with the “with and without” methodology. The parties
agree that (i) all Tax Benefit Payments in respect of a TRA Party attributable
to the Exchange Basis Adjustments in respect of such TRA Party (other than
amounts accounted for as interest under the Code) will (A) be treated as
subsequent upward purchase price adjustments and (B) have the effect of creating
additional Exchange Basis Adjustments in respect of such TRA Party to Exchange
Reference Assets in respect of such TRA Party in the year of payment, and
(ii) as a result, such additional Exchange Basis Adjustments in respect of such
TRA Party will be incorporated into the current year calculation and into future
year calculations, as appropriate.
          Section 2.3 Procedures, Amendments.
          (a) Procedure. Every time the Corporate Taxpayer delivers to a TRA
Party an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.3(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporate
Taxpayer shall also (i) deliver to such TRA Party schedules

9



--------------------------------------------------------------------------------



 



and work papers, as determined by the Corporate Taxpayer or requested by such
TRA Party, providing reasonable detail regarding the preparation of the Schedule
and (ii) allow such TRA Party reasonable access at no cost to the appropriate
representatives at the Corporate Taxpayer, as determined by the Corporate
Taxpayer or requested by such TRA Party, in connection with a review of such
Schedule. Without limiting the application of the preceding sentence, each time
the Corporate Taxpayer delivers to a TRA Party a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporate Taxpayer
shall deliver to such TRA Party the Corporate Taxpayer Return, the reasonably
detailed calculation by the Corporate Taxpayer of the applicable Hypothetical
Tax Liability in respect of such TRA Party, the reasonably detailed calculation
by the Corporate Taxpayer of the actual Tax liability, as well as any other work
papers as determined by the Corporate Taxpayer or requested by such TRA Party.
An applicable Schedule or amendment thereto shall become final and binding on
all parties 30 calendar days from the first date on which the TRA Party has
received the applicable Schedule or amendment thereto unless such TRA Party
(A) within 30 calendar days after receiving an applicable Schedule or amendment
thereto, provides the Corporate Taxpayer with notice of a material objection to
such Schedule (“Objection Notice”) made in good faith or (B) provides a written
waiver of such right of any Objection Notice within the period described in
clause (A) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver is received by the Corporate Taxpayer. If the
Corporate Taxpayer and any objecting TRA Party, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within 30
calendar days after receipt by the Corporate Taxpayer of an Objection Notice,
the Corporate Taxpayer and such TRA Party shall employ the reconciliation
procedures as described in Section 7.9 of this Agreement (the “Reconciliation
Procedures”).
          (b) Amended Schedule. In respect of each TRA Party, the applicable
Schedule for any Taxable Year may be amended from time to time by the Corporate
Taxpayer (i) in connection with a Determination affecting such Schedule, (ii) to
correct inaccuracies in the Schedule identified as a result of the receipt of
additional factual information relating to a Taxable Year after the date the
Schedule was provided to such TRA Party, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a change in
the Realized Tax Benefit or Realized Tax Detriment in respect of such TRA Party
for such Taxable Year attributable to a carryback or carryforward of a loss or
other tax item to such Taxable Year, (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment in respect of such TRA Party for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or
(vi) to adjust an applicable Exchange Basis Schedule to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).
ARTICLE III
TAX BENEFIT PAYMENTS
          Section 3.1 Payments.
          (a) Payments. In respect of each TRA Party, within five (5) calendar
days after a Tax Benefit Schedule delivered to such TRA Party becomes final in
accordance with Section 2.3(a), the Corporate Taxpayer shall pay to such TRA
Party for such Taxable Year the Tax Benefit Payment in respect of such TRA Party
determined pursuant to Section 3.1(b). Each

10



--------------------------------------------------------------------------------



 



such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by such TRA Party to the
Corporate Taxpayer or as otherwise agreed by the Corporate Taxpayer and such TRA
Party. For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated tax payments, including, without limitation, federal
estimated income tax payments. Notwithstanding anything herein to the contrary,
in no event shall the aggregate Tax Benefit Payments (other than amounts
accounted for as interest under the Code) in respect of any Exchange exceed 50%
of the purchase price for the Units exchanged.
          (b) A “Tax Benefit Payment” in respect of a TRA Party means an amount,
not less than zero, equal to the sum of the Net Tax Benefit attributable to such
TRA Party and the Interest Amount. For the avoidance of doubt, for Tax purposes,
the Interest Amount shall not be treated as interest but instead shall be
treated as additional consideration for the acquisition of Units or other assets
in Exchanges unless otherwise required by law. Subject to Section 3.3(a), the
“Net Tax Benefit” attributable to a TRA Party for a Taxable Year shall be an
amount equal to the excess, if any, of 85% of the Cumulative Net Realized Tax
Benefit in respect of such TRA Party as of the end of such Taxable Year over the
total amount of payments previously made under this Section 3.1 in respect of
such TRA Party (excluding payments attributable to Interest Amounts); provided,
for the avoidance of doubt, that no such recipient shall be required to return
any portion of any previously made Tax Benefit Payment. The “Interest Amount”
shall equal the interest on the Net Tax Benefit calculated at the Agreed Rate
from the due date (without extensions) for filing the Corporate Taxpayer Return
with respect to Taxes for such Taxable Year until the Payment Date.
Notwithstanding the foregoing, for each Taxable Year ending on or after the date
of a Change of Control, all Tax Benefit Payments in respect of a TRA Party
(whether paid with respect to Units that were Exchanged (i) prior to the date of
such Change of Control or (ii) on or after the date of such Change of Control)
shall be calculated by utilizing Valuation Assumptions (1), (3), and (4) in
respect of such TRA Party, substituting in each case the terms “the closing date
of a Change of Control” for an “Early Termination Date.”
          Section 3.2 No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. The provisions of
this Agreement shall be construed in the appropriate manner to ensure such
intentions are realized.
          Section 3.3 Pro Rata Payments; Coordination of Benefits.
          (a) Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporate Taxpayer or any
Consolidated Group’s deduction with respect to the Exchange Basis Adjustments or
Imputed Interest in respect of all TRA Parties under this Agreement is limited
in a particular Taxable Year because the Corporate Taxpayer or applicable
Consolidated Group does not have sufficient taxable income, the limitation on
the tax benefit for the Corporate Taxpayer or the applicable Consolidated Group
shall be allocated among the TRA Parties in proportion to the respective amounts
of Realized Tax Benefits that would have been determined under this Agreement in
respect of each TRA Party if the Corporate Taxpayer or applicable Consolidated
Group had sufficient taxable income so that there were no such limitation.

11



--------------------------------------------------------------------------------



 



          (b) If for any reason the Corporate Taxpayer does not fully satisfy
its payment obligations to make all Tax Benefit Payments due under this
Agreement in respect of a particular Taxable Year, then the Corporate Taxpayer
and the TRA Parties agree that (i) the Corporate Taxpayer shall pay the same
proportion of each Tax Benefit Payment due under this Agreement in respect of
such Taxable Year, without favoring one obligation over the other, and (ii) no
Tax Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments in respect of prior Taxable Years have been made in full.
ARTICLE IV
TERMINATION
          Section 4.1 Early Termination and Breach of Agreement.
          (a) The Corporate Taxpayer may terminate this Agreement with respect
to all amounts payable to the TRA Parties and with respect to all of the Units
held by TRA Parties at any time by paying to each TRA Party the Early
Termination Payment in respect of such TRA Party; provided, however, that this
Agreement shall only terminate upon the receipt of the Early Termination Payment
by the TRA Parties, and provided, further, that the Corporate Taxpayer may
withdraw any notice to execute its termination rights under this Section 4.1(a)
prior to the time at which any Early Termination Payment has been paid. Upon
payment of the Early Termination Payments by the Corporate Taxpayer, none of the
TRA Parties or the Corporate Taxpayer shall have any further payment obligations
under this Agreement, other than for any (i) Tax Benefit Payment agreed to by
the Corporate Taxpayer, on the one hand, and the TRA Party, on the other, as due
and payable but unpaid as of the Early Termination Notice and (ii) Tax Benefit
Payment due for the Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause
(ii) is included in the Early Termination Payment). If an Exchange occurs after
the Corporate Taxpayer exercises its termination rights under this Section
4.1(a), the Corporate Taxpayer shall have no obligations under this Agreement
with respect to such Exchange.
          (b) In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but not be limited to, (i) Early Termination
Payments calculated as if an Early Termination Notice had been delivered on the
date of a breach, (ii) any Tax Benefit Payment in respect of a TRA Party agreed
to by the Corporate Taxpayer and such TRA Party as due and payable but unpaid as
of the date of a breach, and (iii) any Tax Benefit Payment in respect of any TRA
Party due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, each TRA Party shall be entitled to elect to receive the amounts
set forth in clauses (i), (ii) and (iii) above or to seek specific performance
of the terms hereof. The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this

12



--------------------------------------------------------------------------------



 



Agreement for all purposes of this Agreement, and that it will not be considered
to be a breach of a material obligation under this Agreement to make a payment
due pursuant to this Agreement within three months of the date such payment is
due.
          Section 4.2 Early Termination Notice. If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to each TRA Party notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) showing in reasonable detail the calculation of the Early
Termination Payment(s) due such TRA Party. Each Early Termination Schedule shall
become final and binding on all parties 30 calendar days from the first date on
which the TRA Party has received such Schedule or amendment thereto unless the
TRA Party (i) within 30 calendar days after receiving the Early Termination
Schedule, provides the Corporate Taxpayer with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (ii) provides
a written waiver of such right of a Material Objection Notice within the period
described in clause (i) above, in which case such Schedule becomes binding on
the date the waiver is received by the Corporate Taxpayer (the “Early
Termination Effective Date”). If the Corporate Taxpayer and the TRA Party are,
for any reason, unable to successfully resolve the issues raised in such notice
within 30 calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and the objecting TRA Party shall
employ the Reconciliation Procedures. All Early Termination Schedules affected
by any changes resulting from a Material Objection Notice shall be updated and
the Early Termination Payment(s) due in respect thereof shall be recalculated by
the Corporate Taxpayer to take into account such changes.
          Section 4.3 Payment upon Early Termination.
          (a) Within three calendar days after an Early Termination Effective
Date, the Corporate Taxpayer shall pay to each TRA Party an amount equal to the
Early Termination Payment in respect of such TRA Party. Such payment shall be
made by wire transfer of immediately available funds to a bank account or
accounts designated by the TRA Party or as otherwise agreed by the Corporate
Taxpayer and such TRA Party.
          (b) “Early Termination Payment” in respect of a TRA Party shall equal
the present value, discounted at the Early Termination Rate as of the applicable
Early Termination Effective Date, of all Tax Benefit Payments in respect of such
TRA Party that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that the Valuation Assumptions in
respect of such TRA Party are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
          Section 5.1 Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to the TRA Parties under this
Agreement shall rank

13



--------------------------------------------------------------------------------



 



subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporate Taxpayer and its Subsidiaries (“Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of the Corporate Taxpayer that are not Senior Obligations.
          Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all
or any portion of any Tax Benefit Payment or Early Termination Payment not made
to the TRA Parties when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Tax Benefit Payment or Early Termination Payment was
due and payable.
ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
          Section 6.1 Participation in the Corporate Taxpayer’s and Holdings’
Tax Matters. Except as otherwise provided herein, the Corporate Taxpayer shall
have full responsibility for, and sole discretion over, all Tax matters
concerning each Consolidated Group, the Corporate Taxpayer and Holdings,
including without limitation the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, the Corporate Taxpayer shall notify a TRA Party
of, and keep the TRA Party reasonably informed with respect to, the portion of
any audit of any Consolidated Group, the Corporate Taxpayer or Holdings by a
Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of such TRA Party under this Agreement, and shall provide
to each such TRA Party reasonable opportunity to provide information and other
input to the Corporate Taxpayer, Holdings and their respective advisors
concerning the conduct of any such portion of such audit; provided, however,
that the Corporate Taxpayer and Holdings shall not be required to take any
action that is inconsistent with any provision of the LLC Agreement.
          Section 6.2 Consistency. the Corporate Taxpayer and the TRA Parties
agree to report and cause to be reported for all purposes, including federal,
state and local Tax purposes and financial reporting purposes, all Tax-related
items (including, without limitation, the Exchange Basis Adjustments and each
Tax Benefit Payment) in a manner consistent with that specified by the Corporate
Taxpayer in any Schedule required to be provided by or on behalf of the
Corporate Taxpayer under this Agreement unless otherwise required by law.
          Section 6.3 Cooperation. Each of the TRA Parties shall (a) furnish to
the Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate

14



--------------------------------------------------------------------------------



 



Taxpayer shall reimburse each such TRA Party for any reasonable third-party
costs and expenses incurred pursuant to this Section.
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
If to the Corporate Taxpayer, to:

FXCM Inc.
32 Old Slip
New York, New York 10005
Attention: Chief Financial Officer
Facsimile: (212) 897-7662
with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Joshua Ford Bonnie
Facsimile: (212) 455-2502
If to the TRA Parties, to:
The address and facsimile number set forth in the records of Holdings.
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
          Section 7.2 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

15



--------------------------------------------------------------------------------



 



          Section 7.3 Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
          Section 7.4 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.
          Section 7.5 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
          Section 7.6 Successors; Assignment; Amendments; Waivers.
          (a) Each TRA Party may assign any of its rights under this Agreement
to any Person in accordance with applicable law as long as such transferee has
executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporate Taxpayer, agreeing to become a TRA Party, as
applicable, for all purposes of this Agreement, except as otherwise provided in
such joinder.
          (b) No provision of this Agreement may be amended unless such
amendment is approved in writing by each of the Corporate Taxpayer and by the
TRA Parties who would be entitled to receive at least two-thirds of the Early
Termination Payments payable to all TRA Parties hereunder if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Party pursuant to this Agreement since
the date of such most recent Exchange); provided, that no such amendment shall
be effective if such amendment will have a disproportionate effect on the
payments certain TRA Parties will or may receive under this Agreement unless
two-thirds of such TRA Parties so disproportionately affected consent in writing
to such amendment. No provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom the waiver is to be
effective.
          (c) All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporate Taxpayer shall require
and cause any direct or indirect successor (whether by purchase, merger,

16



--------------------------------------------------------------------------------



 



consolidation or otherwise) to all or substantially all of the business or
assets of the Corporate Taxpayer, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place.
          Section 7.7 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
          Section 7.8 Resolution of Disputes.
          (a) Any and all disputes which are not governed by Section 7.9 and
which cannot be settled amicably, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
(each a “Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) days of the receipt of
the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer admitted to the practice of
law in the State of New York and shall conduct the proceedings in the English
language. Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings.
          (b) Notwithstanding the provisions of paragraph (a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), the
TRA Party (i) expressly consents to the application of paragraph (c) of this
Section 7.8 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporate Taxpayer as agent of the TRA Party
for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise the
TRA Party, as applicable, of any such service of process, shall be deemed in
every respect effective service of process upon the TRA Party in any such action
or proceeding.
          (c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and

17



--------------------------------------------------------------------------------



 



               (ii) The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 7.8 and such parties agree not to plead or claim the same.
          Section 7.9 Reconciliation. In the event that the Corporate Taxpayer
and a TRA Party are unable to resolve a disagreement with respect to the matters
governed by Sections 2.3, 4.2 and 6.2 within the relevant period designated in
this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and unless the TRA Party agrees otherwise, the Expert shall not, and
the firm that employs the Expert shall not, have any material relationship with
the Corporate Taxpayer or the TRA Party or other actual or potential conflict of
interest. If the Corporate Taxpayer and TRA Party are unable to agree on an
Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within 30 calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within 15 calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporate Taxpayer, subject to adjustment or amendment upon resolution. The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and the TRA Party shall bear their own costs
and expenses of such proceeding, unless (i) the Expert adopts the TRA Party’s
position, in which case the Corporate Taxpayer shall reimburse the TRA Party for
any reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporate Taxpayer’s position, in which case the TRA Party
shall reimburse the Corporate Taxpayer for any reasonable out-of-pocket costs
and expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporate Taxpayer and the TRA Party and may be entered and enforced in
any court having jurisdiction.
          Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of state,
local or foreign tax law. To the extent that amounts are so withheld and paid
over to the appropriate Taxing Authority by the Corporate Taxpayer, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Person in respect of whom such withholding was made.

18



--------------------------------------------------------------------------------



 



          Section 7.11 Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets.
          (a) If the Corporate Taxpayer is or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to Sections 1501 et seq. of the Code or any corresponding
provisions of state or local law, then: (i) the provisions of this Agreement
shall be applied with respect to the group as a whole; and (ii) Tax Benefit
Payments, Early Termination Payments and other applicable items hereunder shall
be computed with reference to the consolidated taxable income of the group as a
whole.
          (b) If any entity that is obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for U.S. income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset. For purposes of this Section 7.11, a
transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership.
          Section 7.12 Confidentiality.
          (a) Each TRA Party and each of their assignees acknowledge and agree
that the information of the Corporate Taxpayer is confidential and, except in
the course of performing any duties as necessary for the Corporate Taxpayer and
its Affiliates, as required by law or legal process or to enforce the terms of
this Agreement, such person shall keep and retain in the strictest confidence
and not disclose to any Person any confidential matters, acquired pursuant to
this Agreement, of the Corporate Taxpayer and its Affiliates and successors,
concerning Holdings and its Affiliates and successors or the Members, learned by
the TRA Party heretofore or hereafter. This Section 7.12 shall not apply to
(i) any information that has been made publicly available by the Corporate
Taxpayer or any of its Affiliates, becomes public knowledge (except as a result
of an act of the TRA Party in violation of this Agreement) or is generally known
to the business community and (ii) the disclosure of information to the extent
necessary for the TRA Party to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any taxing authority or to prosecute or
defend any action, proceeding or audit by any taxing authority with respect to
such returns. Notwithstanding anything to the contrary herein, each TRA Party
and each of their assignees (and each employee, representative or other agent of
the TRA Party or its assignees, as applicable) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the Corporate Taxpayer, Holdings and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to the TRA Party relating to such tax treatment and
tax structure.
          (b) If a TRA Party or an assignee thereof commits a breach, or
threatens to commit a breach, of any of the provisions of this Section 7.12, the
Corporate Taxpayer shall have the right and remedy to have the provisions of
this Section 7.12 specifically enforced by

19



--------------------------------------------------------------------------------



 



injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporate Taxpayer or any of its Subsidiaries or the TRA Parties and the
accounts and funds managed by the Corporate Taxpayer and that money damages
alone shall not provide an adequate remedy to such Persons. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.
          Section 7.13 Change in Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, a TRA
Party reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by the TRA Party upon any Exchange to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for United States federal income tax purposes or would have other
material adverse tax consequences to the TRA Party (a “Change in Tax Law”), then
at the election of the TRA Party, and to the extent specified by the TRA Party,
this Agreement (i) shall cease to have further effect with respect to the TRA
Party, (ii) shall not apply to an Exchange by the TRA Party occurring after a
date specified by the TRA Party, or (iii) shall otherwise be amended (with
respect to the TRA Party only) in a manner determined by the TRA Party provided
that such amendment shall not result in an increase in payments under this
Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment.
          Section 7.14 LLC Agreement. This Agreement shall be treated as part of
the partnership agreement of Holdings as described in Section 761(c) of the
Internal Revenue Code of 1986, as amended, and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations.
          Section 7.15 Independent Nature of TRA Parties’ Rights and
Obligations. The obligations of each TRA Party hereunder are several and not
joint with the obligations of any other TRA Party, and no TRA Party shall be
responsible in any way for the performance of the obligations of any other TRA
Party under hereunder. The decision of each TRA Party to enter into to this
Agreement has been made by such TRA Party independently of any other TRA Party.
Nothing contained herein, and no action taken by any TRA Party pursuant hereto,
shall be deemed to constitute the TRA Parties as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
TRA Parties are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby and the Corporate Taxpayer
acknowledges that the TRA Parties are not acting in concert or as a group, and
the Corporate Taxpayer will not assert any such claim, with respect to such
obligations or the transactions contemplated hereby.
          Section 7.16 Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporate Taxpayer and each TRA Party have
duly executed this Agreement as of the date first written above.

            FXCM INC.
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Secretary and General Counsel        TRA PARTIES

Each TRA Party set forth on Annex A hereto
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Attorney-in-fact     

[Signature Page — Tax Receivable Agreement]

 